United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1256
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                   Adrean Newson,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                            Submitted: January 14, 2019
                               Filed: May 23, 2019
                                  ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

COLLOTON, Circuit Judge.

       After serving a term of imprisonment for counterfeiting, Adrean Newson began
a three-year term of supervised release. Newson later admitted to violating conditions
of that release. The district court1 sentenced him to a new term of 10 months’

      1
       The Honorable Laurie Smith Camp, then Chief Judge, United States District
Court for the District of Nebraska.
imprisonment followed by 24 months of supervised release. Newson appeals the new
term of supervised release, and we affirm.

       Newson pleaded guilty in 2015 to possession of counterfeit currency. See 18
U.S.C. § 472. The district court sentenced him to 30 months’ imprisonment followed
by three years of supervised release. Newson was released from prison and began his
term of supervised release in June 2017.

       Within a month, the probation office filed a petition for revocation, alleging
that Newson violated conditions of release. A second amended petition alleged that
Newson had committed a new criminal offense by possessing counterfeit currency,
failed to report to the probation office as directed, used marijuana, committed another
offense by driving with a revoked license, and failed to comply with the rules of the
halfway house where he was assigned to reside. The court scheduled a hearing, and
Newson moved for release from custody to receive outpatient treatment for substance
abuse.

       At the hearing, Newson admitted to committing new offenses by possessing
counterfeit currency and driving without a license, and he acknowledged violating the
rules of the assigned halfway house. The district court found that Newson violated
his conditions of release and dismissed the remaining allegations on the government’s
motion. Newson’s advisory sentencing guideline range for the revocation was 7-13
months’ imprisonment. The probation office recommended a sentence of 10 months’
imprisonment with no term of supervised release, and Newson’s counsel asked the
court to adopt that recommendation.

      When Newson exercised his right of allocution, however, he effectively
requested an additional term of supervised release:




                                         -2-
             THE DEFENDANT: Your Honor, me personally, I know myself
      more than anybody else. I don’t want to be set free just like that. . . . I
      need a path that I have to go—if I go this way, it will push me that way.
      If I go this way, it will push me back that way.

             I have to do what’s right, with all my might, even through the
      night. It’s so deep. I cannot—I don’t want to be set free. I do not want
      to be set free on the streets without probation. . . .

             ....

             . . . I need to walk a straight line. It starts here (indicating), starts
      in my heart. My mind and my heart shall never part. This is where I
      want to stay. I don’t want to go nowhere else. I want to walk this lane
      that I’ve given. . . .

             I don’t want to be set free. I don’t want to do that. . . .

             So now, with the things that’s on my hand that I see, I think it’s
      best that I do not be set free, just free, even in ten months. . . .

       In light of Newson’s statement, the government did not oppose a term of
supervised release after imprisonment. The district court thought it would be
“unusual” to forego supervised release “when a defendant specifically expresses his
desire for supervision following incarceration and tells the Court and everyone else
here that he believes he needs that supervision to help him get on track.” The court
then sentenced Newson to 10 months’ imprisonment followed by 24 months of
supervised release.

       On appeal, Newson argues that the district court abused its discretion in
sentencing him to the term of supervised release. He contends that the court
incorrectly weighed the relevant sentencing factors and placed too much emphasis on
his statement at the hearing.


                                            -3-
       We conclude that there was no abuse of discretion, as the court did not fail to
consider a weighty factor, give significant weight to an improper factor, or commit
a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc). Newson insists that his background and “history of noncompliance”
rendered him unfit for supervised release. But incorrigibility on supervision is not
an automatic ticket to avoid future supervised release. It was not unreasonable for the
court to view Newson’s previous noncompliance as a reason why immediate release
to the community was inadvisable. That judgment was bolstered by Newson’s own
statement that he did “not want to be set free on the streets without probation.”
Newson argues that his allocution addressed a separate proposal for outpatient drug
treatment, not the prospect of supervised release, but Newson’s request that he “not
be set free, just free, even in ten months” plainly spoke to his eventual transition from
prison to the community. Managing the risk of recidivism is a legitimate concern for
a sentencing judge, and it was proper for the court to consider Newson’s own
reservations about immediate release to the community when fashioning the
revocation sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-